
	

116 SRES 488 ATS: To provide for related procedures concerning the articles of impeachment against Donald John Trump, President of the United States.
U.S. Senate
2020-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		2d Session
		S. RES. 488
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2020
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To provide for related procedures concerning the articles of impeachment against Donald John Trump,
			 President of the United States.
	
	
 That the record in this case shall be closed, and no motion with respect to reopening the record shall be in order for the duration of these proceedings.
 The Senate shall proceed to final arguments as provided in the impeachment rules, waiving the two person rule contained in Rule XXII of the Rules of Procedure and Practice in the Senate When Sitting on Impeachment Trials. Such arguments shall begin at 11:00am on Monday, February 3, 2020, and not exceed four hours, and be equally divided between the House and the President to be used as under the Rules of Impeachment.
 At the conclusion of the final arguments by the House and the President, the court of impeachment shall stand adjourned until 4:00pm on Wednesday, February 5, 2020, at which time the Senate, without intervening action or debate shall vote on the Articles of Impeachment.
